Exhibit OPERATING AGREEMENT of FORWARD PROFIT INVESTING LLC Operating Agreement dated as of March 19th, 2009, made and entered into among the Members listed on Exhibit A to become effective upon filing of the Articles of Organization for the Company with the New York Department of State.As of the effective time of the Company’s Articles of Organization, the Members enter into this Agreement for the purpose of setting forth the agreements between themselves and the Company and with one another.The terms of the Agreement are as follows. ARTICLE I Organizational Matters Section 1.01.Formation.The Company has been or shall be formed as a limited liability company under the Act by the filing with the Department of State of the State of New York of Articles of Organization, which shall be furnished to each Member. The rights and obligations of the Members, and the affairs of the Company, shall be governed first by the mandatory provisions of the Act, second by the Company's Articles of Organization, third by this Agreement, and fourth by the optional provisions of the Act.In the event of any conflict among the foregoing, the conflict shall be resolved in the order of priority set forth in the preceding sentence. Section 1.02.Name.The name of the Company is "FORWARD PROFIT INVESTING LLC" Section 1.03.Agent and Principal Office.The agent and principal office of the Company shall be as stated in the Articles of Organization, subject to change by a Majority Interest of all Members on filing with the Secretary of State.The Company may also maintain offices at such other place or places as the Members deem advisable. Section 1.04.Term.The Company began upon the filing of the Company's Articles of Organization with the New York Department of State, and shall continue through the term set forth in the Articles of Organization, unless sooner terminated as provided in this Agreement. ARTICLE II Definitions Section 2.01.Definitions.For purposes of this Agreement, the following terms shall have the meanings ascribed to them. "Act" means the New York Limited Liability Company Law (NLLC), Chapter 34 of McKinney’s Consolidated Laws of New York Annotated, as it may be amended from time to time, and any successor to such act. "Agreement" means this Operating Agreement, as it may be amended or supplemented from time to time. "Articles of Organization" means the articles of organization, as amended from time to time, filed by the Company under the Act. "Assignee" means a Person to whom a right to distributions has been transferred, by transfer or assignment or otherwise, in a manner permitted under this Agreement, but who has not become a Substitute Member. "Capital Account" means each capital account maintained for a Member pursuant to Section "Capital Contributions" means the sum of the values of cash and property contributed to the Company by all Members, or any one Member, as the case may be (or the predecessor holders of any interests in the Company). "Code" means the Internal Revenue Code of 1986, as amended, as in effect from time to time. "Company" means the limited liability company identified in Section 1.02. "Company Property" means all property owned, leased or acquired by the Company from time to time. "Dissociated Member" has the meaning specified in Section 11.01 "Distributable Cash" means, with respect to any period, the cash received from operations of the Company less (i) cash disbursements in operations and (ii) a reasonable allowance from reserves, contingencies, and anticipated obligations, as determined by the Managers.The net cash realized by the Company from the sale, refinancing, or other disposition of all or substantially all the Company’s Property, after retirement of existing mortgage debt and transactional expenses, shall be considered Distributable Cash. "Event of Dissolution" has the meaning specified in Section 11.01. "Income" or "Loss" means the net income or net loss from all sources determined under the book accounting practices prescribed by this Agreement for Capital Accounts. “Majority Interest” means Members with a majority of the interests in current Income and a majority of the positive balances of the Capital Accounts. "Member" means those individuals executing this Agreement as Members of the Company on the signature pages. "Person" means a natural person, partnership, domestic or foreign limited partnership, domestic or foreign limited liability company, trust, estate, association or corporation. "Substitute Member" means a transferee of an interest who is admitted as a Member to the Company pursuant to Section 9.02 in place of and with all the rights of a Member. "Tax Item" means each item of income, gain, loss, deduction, or credit of the Company for Federal tax purposes, as separately stated and calculated pursuant to the Code. ARTICLE III Capital Contributions Section 3.01.Capital Contributions.Each Member shall contribute the cash or property set forth on Exhibit A to this Agreement, which is by this reference incorporated into this Agreement. Section 3.02.Capital Accounts. A.The Company shall maintain one Capital Account.Such Capital Account shall be increased by (i) the amount of all Capital Contributions by the Members. B.The determination of any liability for purposes of this Section shall be made in accordance with Section 752(a) of the Code and any other applicable provisions of the Code.Property contributed by a Member shall be credited to the Capital Account at the fair market value of such property.No credit shall be made to the Capital Account for services rendered except as may be specifically set forth in this Agreement. C.An Assignee of an interest will succeed to the Capital Account relating to the interest transferred.However, if the transfer causes a termination of the Company under Section 708(b)(1)(B) of the Code, the Company Property shall be deemed to have been distributed in liquidation of the Company to the Members (including the transferee of an interest) pursuant to Section 11.02 and again contributed by such Members and transferees in reconstitution of the Company.The Capital Account of such reconstituted Company shall be maintained in accordance with the principles of this Section 3.02. D.At such times as may be permitted or required by Treasury Regulations issued pursuant to Section 704 of the Code, the Capital Account shall be revalued and adjusted to reflect the then fair market value of Company Property and the Capital Account shall be maintained to comply with Treasury Regulations Section 1.704-1(b)(2)(iv)(f).All allocations of gain resulting from such revaluation shall be made consistent with that regulation, and to the extent not inconsistent therewith, the Income allocation provisions of Section 4.02 hereof. E.The foregoing definition of Capital Account and certain other provisions of this Agreement are intended to comply with Treasury Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner consistent with that regulation.Such regulation contains additional rules governing maintenance of capital accounts which are incorporated by this reference into this Agreement. Section 3.03.Interest.No interest shall be paid by the Company on Capital Contributions, on balances in the Capital Account, or on any other funds distributed or distributable under this Agreement. Section 3.04.Provisions Relating To the Right To Withdraw.Any Member may withdraw by notice to the Company and other Members.Except as provided under Section 11.01, the withdrawing Member shall have no right to an immediate return of capital or profits, shall be considered an unsecured creditor, and shall have only the right to receive an amount equal to that which would have been distributed to such Member but for the withdrawal until he has received amounts equal to the fair market value of his interest at the date of withdrawal. Section 3.05.Loans.Loans by a Member to the Company shall not be considered Capital Contributions. ARTICLE IV Allocations and Distributions Section 4.01.Distribution of Distributable Cash.Distributions of all Distributable Cash shall be made at least quarterly, unless otherwise agreed by the Members.Any distribution of property shall be treated as a distribution of cash in the amount of the fair market value of such property.Except during the Company’s winding up, distributions shall be made in the ratios of the Income interests.During the Company’s winding up, all cash and other Company Property available for distribution shall be distributed in the ratios of the positive balances in the Capital Accounts, after adjusting the Capital Accounts for the income, gain and loss realized in the winding up, plus the gain or loss that would have occurred on the sale at fair market value of any Company Property distributed in kind. Section 4.02.Allocation of Income and Loss. A.Income and Loss for each taxable year shall be allocated among the Members and Assignees in the ratio of the Income interests set forth in Exhibit A. B.Notwithstanding anything to the contrary in this Section 4.02, if there is a net decrease in "minimum gain" (within the meaning of Treasury Regulations Section 1.704-1(b)(4)(iv)(c)) during a fiscal year, all Members who would otherwise have a deficit balance in their Capital Accounts at the end of that year (excluding items described in Treasury Regulations Section 1.704-1(b)(4)(iv)(e)) shall be allocated, before any other allocations of Company items for that year, Income for such year (and if necessary, subsequent years), in an amount and in the proportions necessary to eliminate such deficits as quickly as possible.The foregoing sentence is intended to be a "minimum gain charge back" provision as described in Treasury Regulations Section 1.704-1(b)(4)(iv)(e), and shall be interpreted and applied in all respects in accordance with that regulation. C.If during any fiscal year of the Company, any Member unexpectedly receives an adjustment, allocation, or distribution of the type described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), that Member shall be allocated items of Income and Gain consistently with the methods specified in any applicable Regulations in an amount and manner sufficient to eliminate that Member's deficit Capital Account balance as quickly as possible. D.Under regulations prescribed by the Secretary of the Treasury pursuant to Section 704(c) of the Code, Tax Items shall be allocated to account for any variation between the basis of contributed property and its fair market value at the time of contribution.Any items allocated under this Section 4.02(D) shall not be debited or credited to the Capital Accounts. E.Income or Loss attributable to borrowing for which certain Members bear and others do not bear an economic risk of loss shall be allocated among the Members in accordance with the provisions of Treasury Regulations Section 1.704-2. F.If made in accordance with this Agreement, the transfer of an interest shall be deemed effective as of end of the month preceding the date of the transfer, unless the transferee and transferor have designated some other month end as the effective time, and the Income and Loss attributable to the transferred interest shall, for Federal income tax purposes, be allocated accordingly.The Members may revise, alter or otherwise modify the method of allocation as they determine necessary to comply with Section 706 of the Code and regulations or rulings promulgated thereunder. G.If, and to the extent that, any Member is deemed to recognize Income as a result of any transaction between the Member and the Company pursuant to Sections 482, 483, 1272-1274, or 7872 of the Code, or any similar provision now or hereafter in effect, any corresponding resulting Loss or deduction of the Company shall be allocated to the Member who was charged with that Income. H.All tax credits for Federal or state income tax purposes shall be allocated in the same manner as Income. I.A net loss for any taxable year shall be allocated in the ratio of the positive balances in the Capital Accounts.Income for any year shall be allocated in the ratio of the cash distributions during such year (to the extent of such cash distributions).Any additional Income shall be allocated in the ratio of deficit balances in the Capital Accounts until any deficit balances are eliminated and then in the ratio of the Income interests set forth on Exhibit A.Gain or loss from disposition of all or substantially all the Company’s Company Property shall be excluded from the foregoing and shall be allocated so as to bring the balances of the Capital Accounts into the ratio of the Income interests.No allocation shall eliminate any discrepancy in the Capital Accounts resulting from the failure to make any required contribution or from any distribution contrary to this Agreement. ARTICLE V Management and Operation of Business Section 5.01.Management by Members.The business of the Company shall be managed by its Members.A Member or Members may exercise all the powers of the Company whether derived from law, the Articles of Organization or this Agreement.A person may rely in good faith on the apparent authority of a Member to act on behalf of the Company.The Member's act shall bind the Company regardless of whether the act was properly authorized, unless the person relying on the act had actual knowledge that the act was unauthorized. Section 5.02.Limitations on Authority of Members.Notwithstanding any other provision in this Agreement, no Member shall have the authority to do the following acts without the consent of the other Members: A.Borrow money in excess of $100,000.00; B.Sell any Company Property having a fair market value over $100,000.00; C.Enter into any contract which is not terminable at will, involving an anticipated total expenditure of over $100,000.00; D.Do any act which would make it impossible to carry on the ordinary business of the Company; E.Compromise any claim over $100,000.00; F.Admit a Person as a Member, except as provided in this Agreement; or G.Knowingly perform any act that would subject a Member to personal liability. Section 5.03.Company Funds.The funds of the Company shall be deposited in an account or accounts designated by the Members and shall not be commingled with any other funds.All withdrawals from or charges against these accounts shall be made by the authorized agents of the Company. Section 5.04.Outside Activities.Each Manager agrees to give the Company the first opportunity to participate in any business opportunity within the scope of business then being conducted by the Company; provided that decision of the other Members to decline such opportunity shall be conclusive. Section 5.05.Limitation on Liability.No Member of the Company shall be liable to the Company or its other Members for monetary damages for breach of fiduciary duty; provided, however, that nothing contained in this Agreement shall eliminate or limit the liability of a Member (i) for any breach of his duty of loyalty to the Company or its Members, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of the law and (iii) for any transaction from which the Member derived an improper personal benefit. ARTICLE VI Rights and Obligations of the Members Section 6.01.Limitation on Liability.Except as otherwise expressly agreed in writing, a Member shall not be personally liable for any debts, liabilities, or obligations of the Company, whether to the Company, to any of the other Members, or to creditors of the Company, beyond the Capital Account of the Member, together with the Member's share of the Property and undistributed profits of the Company. Section 6.02.Rights of Member Relating to the Company. A.Subject to the restrictions of Section 6.03, this Agreement may be amended only by the Members. B.In addition to other rights provided by this Agreement or by applicable law, a Member shall have the right on demand and at such Member's own expense: (i)To obtain any and all information regarding the status of the business and financial condition of the Company; (ii)Promptly after becoming available, to obtain a copy of the Company's Federal, state, and local income tax returns for each year; (iii)To have furnished to it a current list of the name and last known business, residence or mailing address of each Member; (iv)To obtain information regarding the Capital Contributions made by each Member; (v)To receive a copy of this Agreement and the Articles of Organization and all amendments, together with copies of any powers of attorney pursuant to which this Agreement, the Articles of Organization, and all amendments that have been executed; and (vi)To inspect and copy any of the Company's books and records and obtain such other information regarding the affairs of the Company during normal business hours. C.Services To Company.The Company shall reimburse each Member for reasonable expenses directly incurred for the Company and, if the other Members agree, shall compensate each Member for services rendered.Compensation paid to Members shall be reported for tax purposes on Schedule K-1 to Form 1065. Section 6.03.Restrictions on Powers.Except as otherwise provided in this Agreement or required by law, a Member shall lack the power and authority to act for or to bind the Company or any other Member, if such action would change the Company to a general partnership, change the limited liability of a Member, or affect the status of the Company for Federal income tax purposes. Section 6.04.Indemnification. A.Company Indemnity.The Company may indemnify and hold harmless its Members, their respective Affiliates, and Managers, employees and agents (each, an "Indemnitee") from and against any and all losses, claims, demands, costs, damages, liabilities, joint and several, expenses of any nature (including attorneys' fees and disbursements), judgments, fines, settlements, penalties and other expenses actually and reasonably incurred by the Indemnitee in connection with any and all claims, demands, actions, suits, or proceedings, civil, criminal, administrative or investigative, in which the Indemnitee may be involved, or threatened to be involved, as a party or otherwise, by reason of the fact that the Indemnitee is or was a Member or manager of the Company or is or was an employee or agent of the Company, including Affiliates of the foregoing, arising out of or incidental to the business of the Company, provided (i) the Indemnitee's conduct did not constitute willful misconduct or recklessness, (ii) the action is not based on breach of this Agreement, (iii) the Indemnitee acted in good faith and in a manner he or it reasonably believed to be in, or not opposed to, the best interests of the Company and within the scope of such Indemnitee's authority and (iv) with respect to a criminal action or proceeding, the Indemnitee had no reasonable cause to believe its conduct was unlawful.The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendre, or its equivalent, shall not, in and of itself, create a presumption or otherwise constitute evidence that the Indemnitee acted in a manner contrary to that specified above. B.Advancement of Expenses.The Company may advance expenses incurred by an Indemnitee in defending any claim, demand, action, suit or proceeding subject to this Section 6.04 prior to the final disposition of such claim, demand, action, suit or proceeding if the Company determines that the Indemnitee will more likely than not be able to demonstrate compliance with the standard of conduct set forth in paragraph A and receives an undertaking by the Indemnitee to repay amounts advanced if such person is ultimately determined to be not entitled to indemnification.The determination shall be made by the independent Members or special legal counsel specifically retained for the making of the determination. C.Non-Exclusivity.The indemnification provided by this Section shall be in addition to any other rights to which the Indemnitee may be entitled under any agreement, vote of the Members, as a matter of law or equity, or otherwise, and this indemnification shall inure to the benefit of the successors, assignees, heirs, personal representatives and administrators of the Indemnitee. D.Insurance.The Company may purchase and maintain insurance, at the Company's expense, on behalf of any Indemnitee against any liability that may be asserted against or expense that may be incurred by an Indemnitee in connection with the activities of the Company regardless of whether the Company would have the power to indemnify such Indemnitee against such liability under the provisions of this Agreement. E.Definition of Affiliate. "Affiliate" means any Person that directly or indirectly controls, is controlled by, or is under common control with, such Person. "Control" means either (i) the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise or (ii) a direct or indirect equity interest of ten percent (10%) or more in the entity. ARTICLE
